Van Brunt, P. J. (dissenting) :
The rules adopted by this court for the regulation of the business of the Trial Terms were promulgated, it is to be presumed, for the purpose of being obeyed, and of removing the reproach which had become a trite expression “ that there is no use in taking a default, because it will always be opened.”
In the case at bar the defendant was ready and anxious to try his case; he was in court day after day with his witnesses, and the plaintiff substantially refused to go on because it did not suit his convenience. The rules of the Appellate Division were violated in - the way in which the case was postponed from day to day, and the. instructions even of the trial court were treated with contempt. But of .this latter feature, perhaps, we ought not to complain, because it would appear from the subsequent action of the trial justice that *629such instructions were issued without the slightest expectation of any attention being paid to the same. Notwithstanding- these inexcusable circumstances this court has allowed the default taken to be opened upon the payment oí a few dollars in costs.
Such leniency and violation of the rules of the court lead to vexatious and unreasonable delays and tend to make the cost of litigation greater than any possible reward which may be reaped from success. The traditional reproach in respect to the law’s delays will never be removed so- long as such practice as prevailed in the case at bar is tolerated. I think that the motion to open the default should he denied.
Order modified as directed in opinion, and as modified affirmed, without costs.